DETAILED ACTION
Claim 1-20 were filed on 14 September 2020.  The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 1-8, drawn to systems for enabling an investor to invest in a hedge fund, classified in CPC G06Q, subclass 40/06.   The utility of this invention is directed to issuing shares to the investor in the hedge fund.
II.	Claims 9-19, drawn to methods for enabling an investor to invest in a hedge fund, classified in CPC G06Q, subclass 40/06.  The utility of this invention is directed to redeeming shares gained from the hedge fund.
III.	Claim 20, drawn to a system for enabling an investor to invest in a fund of funds, classified in CPC G06Q subclass 40/06.  The utility of this invention is directed to issuing shares to the investor in the fund of funds.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instant case, a utility of invention I is issuing shares to an investor in a hedge fund, whereas a utility of invention II is redeeming shares gained from a hedge fund
Inventions I and III are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instant case, a utility of invention I is issuing shares to an investor in a hedge fund, whereas a utility of invention III is issuing shares to an investor in a fund of funds.  It is evident from the features of the two inventions that the inventions are different in scope and utility. See MPEP § 806.05(d). Because these inventions are independent or distinct for the reasons given above, there would be a serious burden on the examiner if restriction were not required because the inventions require a different field of search including non-patent databases, electronic resources, and employing different search queries.
Inventions II and III are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct from each other if they are shown to be separately usable. In the instant case, a utility of invention II is redeeming shares gained from a hedge fund, whereas a utility of invention III is issuing shares to an investor in a fund of funds.  It is evident from the features of the two inventions that the inventions are different in scope and utility. See MPEP § 806.05(d). Because these inventions are independent or distinct for the reasons given above, there would be a serious burden on the examiner if restriction were not required because the inventions require a different field of search including non-patent databases, electronic resources, and employing different search queries.
A telephone call was made to Mike Greenburg, Registration No. 47,312 on 16 November 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692